DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, First, line 14 recites in part “…..calibrating the second location information…..” whereas last line of claim 2 dependent upon claim 1 recites in part “…modify the second location information”. It is unclear as to what is meant by calibrating the second location information in claim 1 and modify the second location information in claim 2. Is the “calibrating the second location information” of claim 1 same as “modify the second location information”  or are these different?
Regarding claims 2-7, These claims depend on claim 1 and thus are rejected on the same ground stated above for claim 1. Furthermore, some of the dependent claims have their own indefiniteness issues.
Regarding claim 5, lines 3-4 recite in part “…..the frequency spectrums…..”. There is insufficient antecedent basis for underlined “the” above. Does it mean “the plurality of frequency spectrums”?
Line 5 recites in part “…..at least one its own subscribed…..”. It is unclear as to what is meant by the underlined portion.
Regarding claim 6, lines 2-3 recite in part “….the first and second measurement reports….”. Shouldn’t there be a “the” before “second” so that the above recites “the first and the second measurement reports”?
Line 3 recites in part “…of the mobile networks….”. There is insufficient antecedent basis for underlined “the” above.
Line 4 recites in part “…..corrected second location information”. It is unclear as to what is meant by “corrected second location information”. Is it referring to the modified second location information of claim 2 or something else?
Regarding claim 8, lines 1-11 recite in part “A positioning method….comprising: receiving…., receiving…., determining…..and calibrating….”. It is unclear as to which entity is performing the method comprising the above receiving…., receiving…., determining…..and calibrating. Is it the server  performing the method? If so, it must be added to the claim. 
Regarding claims 9-14, These claims depend on claim 8 and thus are rejected on the same ground stated above for claim 8. Furthermore, some of the dependent claims have their own indefiniteness issues.
Regarding claim 15, line 9 recites in part “….correcting the second location information…..”. Is the underlined “correcting” meant to be “calibrating” as used in claim 1 or “modifying” as used in claim 2 or “correcting”? The terminologies must be consistent throughout all claims.
Regarding claims 16-20, These claims depend on claim 15 and thus are rejected on the same ground stated above for claim 15. Furthermore, some of the dependent claims have their own indefiniteness issues.

(Examiner’s Note: There are other 112 (b) issues in the remainder of the claims. Those are not listed above. The Applicant is required to identify those and make appropriate corrections).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 7-8, 10-11, 14-15 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yi (EP2640116) in view of Werner et. al (US 20200105120 A1, Werner hereinafter).

Yi discloses “CALIBRATION METHOD AND DEVICE FOR COVERAGE DATABASE” (Title), wherein “Embodiments of the present invention disclose a method and an apparatus for calibrating a coverage database. The Embodiment methods of the present invention comprises: transmitting a measurement control message to terminals in a network coverage area, wherein the measurement control message is used to instruct a terminal supporting Global Position System (GPS) to include geographical position information for current position of the terminal in a measurement report to be reported; receiving the measurement report transmitted by the terminal: storing signal strengths of signals received from respective cells by the terminal and the geographical
position information for the terminal into the coverage database, if the measurement report includes the signal strengths and the geographical position information” [Abstract].
Yi’s invention comprises the following:

With respect to independent claims 1, 8 and 15:
Regarding claim 1, A server, comprising:
a communication transceiver, transmitting and receiving signals (e.g. Fig. 4, combination of “Control Transmitting Unit 401” and “Report Receiving Unit 402” is considered as the communication transceiver); and 
a processor, coupled to the communication transceiver (e.g. “it can be understood for those skilled in the art that all or a part of the steps in the above respective method embodiments may be implemented by a program instructing the associated hardware. The associated program may be stored on a computer- readable storage medium. Said storage medium may be Read Only Memory, disk or disc, etc.” [0073], which associated hardware is considered as the processor and must be coupled to the transceiver to perform the following procedure), and configured for: 
receiving, through the communication transceiver, a first measurement report (e.g. “receiving the measurement reports transmitted by the terminals. It can be understood that those terminals supporting GPS will return the measurement report including both of the geographical position information for the current positions of the terminals and the signal strengths, and those terminals not supporting GSP will still return the measurement report as ruled by the protocols, which includes the signal  strengths but no geographical position information” [0026]-[0027], which signal strength is associated with network performance measurement. Note that the measurement report including both of the geographical position information for the current position of a terminal and the signal strength comprises a first measurement report related to a first network performance measurement of the terminal or the UE ), wherein the first measurement report is related to a first network performance measurement of a user equipment (UE) with at least one mobile network (e.g. “In a cellular network, a terminal can generally receive signals from a plurality of neighboring cells as well as the main serving cell at a point. A basic assumption for the MR-based method is that a combination of signal strengths of signals received from respective cells at each point is unique. Thus, the position of each point within a network coverage area and signal strengths of signals received from respective cells at each point can be used to construct a database, i.e. a coverage database. The terminal may report the MRs during calling, wherein signal strengths received from respective cells by the terminal are recorded in the MRs. In this way, the position, at which a call is performed, may be retrieved from the database using the signal strengths recorded in the MR reported from the terminal. The positioning precision of the MR-based positioning method depends on the accuracy of the coverage database, in which geographical longitude and latitude for each point in the network coverage area and the signal strengths of signals received from different cells at each point are recorded” [0004]-[0006], which different cells comprise at least one mobile network), and the first measurement report comprises first location information of the UE (e.g. aforesaid measurement report including the geographical position information for the current positions of the terminals);
receiving, through the communication transceiver (e.g. aforesaid communication transceiver), a second measurement report, wherein the second measurement report is related to a second network performance measurement of another UE with the at least one mobile network (e.g. aforesaid “those terminals not supporting GSP will still return the measurement report as ruled by the protocols, which includes the signal strengths but no geographical position information”, which measurement report without any geographical position information is considered as the second measurement report related to a network performance measurement, wherein the network performance measurement is considered as the second network performance measurement and those terminals not supporting GSP comprises a second UE. Note that the underlined feature is different from the claimed feature and this difference will be discussed below);
determining second location information of the another UE according to a monitoring result  obtained from the second measurement report, wherein the monitoring result is related to signal transmission condition of the UE in the at least one mobile network (e.g. “The method further comprises: retrieving geographical position information corresponding to the signal strengths included in the received measurement report by querying the coverage database with signal strengths included in a received measurement report, if the received measurement report includes the signal strengths but no geographical position information” [0033], which geographical position information is considered as the second location information and the coverage database with signal strength is associated with monitoring result related to signal transmission condition of the UE that is obtained from the second measurement report); and
calibrating the second location information according to the first location information (e.g. “the embodiment also provides an example used by the coverage database. This example may be performed after the calibration of the coverage database has been done. The method further comprises: retrieving geographical position information corresponding to the signal strengths included in the received measurement report by querying the coverage database with signal strengths included in a received measurement report, if the received measurement report includes the signal strengths but no geographical position information” [0033], which retrieving geographical position information from the calibrated coverage database is considered as calibrating the second location information).

It is noted that while disclosing second network performance measurement, Yi is silent about second network performance measurement of the UE, which however had been known in the art before the effective filing date of the claimed invention as shown by  Werner. Werner discloses “EMERGENCY DETECTION AND NOTIFICATION SYSTEM” (Title), wherein “the method 500 proceeds to block 525 where the user device can send/transmit the obtained data (e.g., last 30 seconds or 1 minute of data leading up to a detected basic trigger) to a computing system (e.g., a server/cloud server) for further processing using, for example, a temporary memory buffer on the user device……..the computing system can instruct the user device to activate …….  a GPS receiver/transceiver, …… in order to obtain further information related to the occurring emergency if not already” [0067]-[0068], which computing system is considered as server of Yi, the user device is considered as the UE of Yi and the transmitted data is considered as the measurement report. Thus, without activating the GPS, the UE sends the measurement report considered as the second measurement report and after activating the GPS according to the instruction or command from the server, the UE sends the measurement report considered as the first measurement report. Note that activating the GPS is associated with enabling the satellite positioning operation of the UE and the another UE is considered as the UE when the GPS is not activated.
Therefore, it would have been obvious to one of ordinary skill in the art to combine Werner’s method of activating the GPS receiver/transceiver of the UE with Yi’s method of transmission of the measurement data by the UE so that “a method for determining that an emergency is occurring” Werner:[0004] is feasible.

Regarding claim 8, A positioning method based on mobile network, comprising:
receiving, a first measurement report, wherein the first measurement report is related to a first network performance measurement of a user equipment (UE) with at least one mobile network, and the first measurement report comprises first location information of the UE;
receiving a second measurement report, wherein the second measurement report is related to a second network performance measurement of the UE with the at least one mobile network;
determining second location information of the UE according to a monitoring result obtained from the second measurement report, wherein the monitoring result is related to signal transmission condition of the UE in the at least one mobile network; and
calibrating the second location information according to the first location information (e.g. Note that this claim is similar to claim 1 except that it is a method claim, whereas claim 1 is an Apparatus claim, and thus the same reasoning as applied to claim 1 applies here as well).

Regarding claim 15, A communication system, comprising:
a user equipment (UE), transmitting a first measurement report, and transmitting a second measurement report, wherein the first measurement report is related to a first network performance measurement of the UE with at least one mobile network, the first measurement report comprises first location information of the UE, and the second measurement report is related to a second network performance measurement of the UE with the at least one mobile network; and 
a server, determining second location information of the UE according to a monitoring result obtained from the second measurement report, and correcting the second location information according to the first location information, wherein the monitoring result is related to signal transmission condition of the UE in the at least one mobile network (e.g. Note that this claim is similar to claim 1 except that it is a system claim with the UE transmitting and the server receiving the transmission from the UE, and thus the same reasoning as applied to claim 1 applies here as well).


Yi in view of Werner discloses the following (Note: unless mentioned otherwise references made below draw to Yi):

With respect to dependent claims:

Regarding claim 3, The server according to claim 1, wherein the processor is configured for: 
configuring a network configuration of the first network performance measurement (e.g. Note that the server must be configuring a network configuration of the first network performance measurement according to which it receives the first network performance measurement from the UE), wherein the network configuration comprises a command to enable satellite positioning operation of the UE (e.g. “transmitting a measurement control message to terminals in a network coverage area, wherein the measurement control message instructs a terminal supporting global position system (GPS) to include geographical position information for current position of the terminal in a measurement report to be reported” [0024], which measurement control message is considered as the command and the GPS is associated with satellite positioning operation), the first location information is obtained based on the satellite positioning operation (e.g. “Those terminals supporting GPS will return the measurement reports including the geographical position information for the current positions of the terminals and the signal strengths” [0025]), and the network configuration is used by a cellular core network entity (e.g. “Radio Network Controller (RNC) transmits a measurement control message to a terminal, and records the geographical position information and the signal strengths included in the measurement report transmitted by the terminal” [0038], which RNC is considered as the cellular core network entity); and 
transmitting, through the communication transceiver, the network configuration (e.g. aforesaid transmitting a measurement control message to terminals in a network coverage area).

Regarding claim 4, The server according to claim 3, wherein the first network performance measurement is minimization of drive test (MDT) of third-generation partnership project (3GPP) (e.g. “This step can comply with Third Generation Partnership Project (3GPP). If an identifier of positioning indicated in the measurement control message is Assisted Global Positioning System (AGPS), any terminal supporting GPS/ AGPS may include, in the MR to be reported, the longitude and latitude of the calling position and the signal strengths of signals received from respective cells by the terminal at this point” [0039]. Furthermore, “The embodiments of the present invention instructs a terminal supporting GPS to include geographical position information for current position of the terminal in a measurement report to be reported by transmitting the measurement control message to the terminals in the network coverage area, and store the signal strengths of signals received from respective cells by the terminal and the geographical position information of the terminal into the coverage database. As a result, the coverage database may be calibrated. Since terminals scatter randomly in the network, the range, in which the solutions of the embodiments of the present invention are applied to perform calibration, covers all areas, in which GPS signals can be received, and thus is not limited to the roads. Additionally, there is no need for the vehicles and drive test professionals. The speed of calibration of the coverage database is improved with a lower cost and the precision of calibration data in off-road areas is also improved. Thus the positioning precision is improved, the time and cost spent on calibration are reduced, facilitating popularization and application of the positioning technology” [0052], resulting in minimization of drive tests. Moreover, “In order to improve the accuracy of the coverage database and the positioning precision, the drive test calibration is one of technical solutions in the prior art. The drive test refers to a test implemented on roads using testing vehicles. 30 During testing, the drive test generally uses devices with Global Position System (GPS) to record longitude and latitude for each tested point, while using testing terminal to record the signal strengths of signals received from respective cells at each point. These data will be stored automatically by the devices. These measured longitudes and latitudes and signal strength information may be considered accurate. The drive test calibration is to use these "accurate" data to calibrate low-accurate data in the coverage database” [0006]).

Regarding claim 7, The server according to claim 1, wherein the processor is configured for: 
correlating signal strengths of the monitoring result of the first measurement report corresponding base stations (BSs) with the first location information, respectively, to generate location reference information (e.g. “obtaining the coverage database, in which geographical position for each point and the signal strengths of signals received from different base stations at this point are recorded. The geographical position may be represented using longitude and latitude” [0035], which recording of signal strength received from corresponding base stations for each geographical position is associated with correlating signal strengths to generate location reference information); and
comparing the monitoring result of the second measurement report with the location reference information to determine the second location information of the UE (e.g. aforesaid “The method further comprises: retrieving geographical position information corresponding to the signal strengths included in the received measurement report by querying the coverage database with signal strengths included in a received measurement report, if the received measurement report includes the signal strengths but no geographical position information”).

Regarding claim 10, The positioning method based on mobile network according to claim 8, further comprising:
configuring a network configuration of the first network performance measurement, wherein the network configuration comprises a command to enable satellite positioning operation of the UE, the first location information is obtained based on the satellite positioning operation, and the network configuration is used by a cellular core network entity (e.g. Note that this claim is similar to claim 3 except that it is a method claim, whereas claim 3 is an Apparatus claim, and thus the same reasoning as applied to claim 3 applies here as well).

Regarding claim 11, The positioning method based on mobile network according to claim 10, wherein the first network performance measurement is minimization of drive test (MDT) of third generation partnership project (3GPP) (e.g. Note that this claim is similar to claim 4 except that it is a method claim, whereas claim 4 is an Apparatus claim, and thus the same reasoning as applied to claim 4 applies here as well).

Regarding claim 14, The positioning method based on mobile network according to claim 8, further comprising:
correlating signal strengths of the monitoring result of the first measurement report corresponding base stations (BSs) with the first location information, respectively, to generate location reference information, and wherein the step of determining the second location information of the UE according to the monitoring result obtained from the second measurement report comprises:
comparing the monitoring result of the second measurement report with the location reference information (e.g. Note that this claim is similar to claim 7 except that it is a method claim, whereas claim 7 is an Apparatus claim, and thus the same reasoning as applied to claim 7 applies here as well).

Regarding claim 17, The communication system according to claim 15, wherein the server configures a network configuration of the first network performance measurement, wherein the network configuration comprises a command to enable satellite positioning operation of the UE, the first location information is obtained based on the satellite positioning operation, and the server transmits the network configuration to a cellular core network entity (e.g. Note that this claim is similar to claim 3 except that it is a system claim, whereas claim 3 is an Apparatus claim, and thus the same reasoning as applied to claim 3 applies here as well).

Regarding claim 18, The communication system  according to  claim 17, wherein the first network performance measurement is minimization of drive test (MDT) of third-generation partnership project (3GPP) (e.g. Note that this claim is similar to claim 4 except that it is a system claim, whereas claim 4 is an Apparatus claim, and thus the same reasoning as applied to claim 4 applies here as well).


Claims 2, 9 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yi in view of Werner as applied to claims 1, 8 and 15 above, and further in view of Demsey (US 9820255 B1).

Yi in view of Werner discloses the following (Note: unless mentioned otherwise references made below draw to Yi):

Regarding claim 2, The server according to claim 1, wherein the processor is configured for: 
comparing between the first location information and the second location information of the UE (e.g. aforesaid calibrating the second location information according to the first location information is associated with comparing between the first location information and the second location information); and
using the first location information to  modify the second location information (e.g. aforesaid retrieving geographical position information).

It is noted that while disclosing location information, Yi is silent about comparing time information between the first location information and the second location information of the UE; and using the first location information with closest time information to  modify the second location information, which however had been known in the art before the effective filing date of the claimed invention as shown by Demsey in a disclosure “Systems and methods for verifying geolocation data of an electronic content request from a mobile device” (Title), wherein “Additionally, or alternatively, the one or more servers may determine the scored verification result of the geolocation data included with the content request based on the verified geolocation data, the timestamp associated with the geolocation data, and/or the timestamp of the verified geolocation data. For example, the closer the geolocation data included with the content request is to the verified geolocation data and the closer in time the timestamp of the geolocation data included with the content request is to the timestamp of the verified geolocation data, the higher the scored verification result. For example, the one or more servers may determine the scored verification result of the geolocation data to be 100 and/or 100% when the geolocation data is less than or equal to a first predetermined distances, such as 25 meters, from the verified geolocation data and when the timestamp of the geolocation data provided with the content request is within a predetermined amount of time of the timestamp of the verified geolocation data. The predetermined amount of time may be less than 1 minutes, less than 2 minutes, less than 5 minutes, less than an hour, less than 6 hours, less than 12 hours, less than a day, less than a week, etc” col. 7 line 54 to col 8 line 8. Note that the verified geolocation data is associated with the first location information, geolocation data included with the content request is associated with the second location information and the timestamp is considered as the time information. Note further that there are multiple options in the claim and only the above option is considered here.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the timing information of Demsey with the location information of Yi so that verification of geolocation data is possible.

Regarding claim 9, The positioning method based on mobile network according to claim 8, wherein the step of correcting the second location information according to the first location information comprises:
comparing time information between the first location information and the second location information of the UE; and using the first location information with closest time information to modify the second location information (e.g. Note that this claim is similar to claim 2 except that it is a method claim, whereas claim 2 is an Apparatus claim, and thus the same reasoning as applied to claim 2 applies here as well).

Regarding claim 16, The communication system according to claim 15, wherein the server compares time information between the first location information and the second location information of the UE, and uses the first location information with closest time information to modify the second location information (e.g. Note that this claim is similar to claim 2 except that it is a system claim, whereas claim 2 is an Apparatus claim, and thus the same reasoning as applied to claim 2 applies here as well).

Claims 5-6, 12-13 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yi in view of Werner as applied to claims 1, 8 and 15 above, and further in view of Chiou et. al. (US 20120135729 A1, Chiou hereinafter).

Yi in view of Werner discloses the following (Note: unless mentioned otherwise references made below draw to Yi):

Regarding claim 5,  The server according to claim 3, wherein the network configuration comprises activating the GPS (e.g. Werner: aforesaid activating the GPS).

It is noted that while disclosing network configuration, Yi in view of Werner is silent about the network configuration further comprises frequency spectrum information, the frequency spectrum information comprises a plurality of frequency spectrums possessed by at least two mobile networks, the frequency spectrums are scanned for the second network performance measurement of the UE, and the UE is allowed to register to at least one its own subscribed mobile network of the at least two mobile networks, which however had been known in the art before the effective filing date of the claimed invention as shown by Chiou in a disclosure “Apparatus and Method for Competitor Network Monitoring” (Title), wherein “the scanned data can be used by the server to approximate the locations of cells or base stations of at least the second mobile network” claim 19, which scanned data is spectrum scan associated with a frequency spectrum and which approximating the locations of cells is associated with network configuration comprising frequency spectrum information. Furthermore, “the mobile device 31, 32, 33 reading network configuration of the first mobile network 41 and camping on a first RF channel belonging to the first mobile network 41” [0031], which first RF channel is associated with a frequency spectrum possessed by the first mobile network and which reading network configuration by the mobile device is associated with the server configuring the network configuration. Moreover, “the mobile device 31, 32, 33 scanning the second RF channel and obtaining the scanned data about the second mobile network 42, 43…….. the mobile device 31, 32, 33 stores the scanned data into a memory 313, 323, 333 furnished inside the mobile device 31, 32, 33 (step 244)…… the scanned data stored in the mobile device 31, 32, 33 is collected in order to be analyzed in the server 35 (step 245). Wherein, the scanned data either is collected by one of the following ways: I) the scanned data is sent by the mobile device to the server remotely (e.g., via internet, or via the first mobile network 41 or other network 34 connects to the server 35)” [0031]-[0033], which second RF channel is associated with a frequency spectrum possessed by the second mobile network and the plurality of frequency spectrums comprises the frequency spectrums associated with the first and the second mobile networks. In addition, “One capability this patent is utilizing is the spectrum scan capability of the mobile phone (also referred as "mobile device" hereinafter). Most modem mobile phones are capable of scanning the spectrums they are designed to use, and they will utilize the scanned network information to determine camping on the network they are authorized to register. During the spectrum scan stage, though the mobile phones can not register to those networks they are not allowed to, they still can obtain certain information about those networks, including mobile network code (MNC), cell id, signal strength, interference, etc. Also, the normal behavior of the spectrum scan is that once the mobile phone found the network it's allowed to camp on, it will register to the network and keep listening to the radio frequency (RF) channels belong to that registered network” [0021], which signal strength and interference are associated with network performance measurement of the UE and the UE scans the frequency spectrums for the second network performance measurement. Also, “The invention is related to a method that utilizes the spectrum scan capability of mobile phones to scan for competitors' and domestic roaming partners' networks in order to obtain the performance information regarding to the competitors' and domestic roaming partners' networks” [0002]. Moreover, “The method is implemented in a communication system that comprises at least a mobile device capable of registering to a first mobile network” [0006], which first mobile network is considered as its own subscribed mobile network of the at least two mobile networks.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the frequency spectrum information of Chiou with the network configuration on Yi in view of Werner so that “mobile operators can utilize these gathered competitor networks data and compare with their own network to learn about where they have better or worse performance as indication for their own network improvement tasks.” Chiou:[0037].

Regarding claim 12, The positioning method based on mobile network according to claim 10, wherein the network configuration further comprises frequency spectrum information, the frequency spectrum information comprises a plurality of frequency spectrums possessed by at least two mobile networks, the frequency spectrums are scanned for the second network performance measurement of the UE, and the UE is allowed to register to at least one its own subscribed mobile network of the at least two mobile networks (e.g. Note that this claim is similar to claim 5 except that it is a method claim, whereas claim 5 is an Apparatus claim, and thus the same reasoning as applied to claim 5 applies here as well).

Regarding claim 19, The communication system according to claim 17, wherein the network configuration further comprises frequency spectrum information, the frequency spectrum information comprises a plurality of frequency spectrums possessed by at least two mobile networks, the frequency spectrums are scanned for the second network performance measurement of the UE, and the UE is allowed to register to at least one its own subscribed  mobile network of the at least two mobile networks (e.g. Note that this claim is similar to claim 5 except that it is a system claim, whereas claim 5 is an Apparatus claim, and thus the same reasoning as applied to claim 5 applies here as well).

Yi in view of Werner and Chiou discloses the following (Note: unless mentioned otherwise references made below draw to Yi):

Regarding claim 6,  The server according to claim 5, wherein the processor is configured for: 
comparing the monitoring results obtained from the first and second measurement reports of the mobile networks (e.g. Chiou: “Associated these collected competitor networks' RF performance data with the location where these data are collected by the means the implementers preferred and gathered the associated competitor network data and correspondent location information at the server, mobile operators can utilize these gathered competitor networks data and compare with their own network to learn about where they have better or worse performance as indication for their own network improvement tasks.” (Abstract), which RF performance is associated with measurement reports and the comparison of the RF performance of competitor networks with their own networks is associated with comparing the monitoring results obtained from the first and the second measurement reports. Furthermore, “Mobile operators are interested in learning how other nearby mobile networks, such as competitors' and domestic roaming partners' networks, perform compared to their own network.” [0004]. In addition, “To understand competitors' network performance, geographical information is another important aspect in addition to RF information. Geographical information can make the comparison more useful because measured performance in the same geographical area can be compared together. Therefore, how to associate collected competitor RF information with geographical information is another important part of this patent. The geographical information can be rough indicators, such as MNC or cell ID, or can be more precise location identified or calculated based on available data.” [0025]) at locations corresponding to the first location information and corrected second location information (e.g. aforesaid first and second location information).

Regarding claim 13. The positioning method based on mobile network according to claim 12, further comprising:
comparing the monitoring results obtained from the first and second measurement reports of the mobile networks at locations corresponding to the first location information and calibrated second location information (e.g. Note that this claim is similar to claim 6 except that it is a method claim, whereas claim 6 is an Apparatus claim, and thus the same reasoning as applied to claim 6 applies here as well).

Regarding claim 20, The communication system according to claim 19, wherein the server compare the monitoring results obtained from the first and second measurement reports of the mobile networks at locations corresponding to the first location information and calibrated  second location information (e.g. Note that this claim is similar to claim 6 except that it is a system claim, whereas claim 6 is an Apparatus claim, and thus the same reasoning as applied to claim 6 applies here as well).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMITRA GANGULY whose telephone number is (571)272-0813.  The examiner can normally be reached on 10 a.m to 6 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel R Beharry can be reached on 571 270 5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUMITRA GANGULY/Examiner, Art Unit 2411                                                                                                                                                                                                        
/JUNG H PARK/Primary Examiner, Art Unit 2411